On reargument, order granting defendant’s motion for judgment on the pleadings, and judgment entered pursuant to such order, reversed upon the law, without costs, and motion denied, without costs, with leave to plaintiff to serve an amended complaint upon payment of costs to date. As the pleadings stand, there was no issue of fact raised and the attempt to set up an entirely different *803cause of action in the reply to the defendant’s counterclaim, was in fact the stating of a new cause of action inconsistent with that stated in the complaint. Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur.